DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments filed on 09/23/2021 have been fully considered but they are not persuasive.
Applicant argues that “Kazmi, however, discloses only that a common timing adjustment may be used in different RATs, and that the common timing adjustment may be used for different kinds of signals such as RACH signals” (see remarks pg. 10).  
	In response to applicant’s argument, the examiner respectfully disagrees because Kazmi discloses the timing adjustment parameter corresponds to a plurality of uplink carriers in a timing adjustment group (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]) where the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; see[0024]; [0058]; [0032]; [0013]).  Therefore, Kazmi’s timing adjustment is capable of being used in first and second uplink carriers of a RAT and first and second uplink carriers of a second RAT.  Accordingly, as Kazmi discloses the argued claim limitation, the argument is not found persuasive. 
	Applicant further argues that “As such, Kazmi doesn't disclose the features of claim 21 of "wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier” (see remarks pg. 10).
In response to applicant’s argument, the examiner respectfully disagrees because Kazmi discloses in paragraph [0024] that the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; see [0024]; [0058]; [0032]; [0013]).  Accordingly, the argument is not found persuasive.
Applicant’s arguments regarding the limitation of “a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device is equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device” have been fully considered, but are moot in view of the new ground(s) of rejection.  See Chen (US 2012/0250520), new art made of record.
 Claim Objections 
Claims 25, 33 and 39 are objected to because of the following informalities: 
Claim 33 recites “a terminal device to use to determine transmit timings of uplink carriers of a plurality of uplink carriers in a timing adjustment group” … “and wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier, and a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time allocated for the apparatus to 
Appropriate action required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 21, 25, 29, 33, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2012/0120821 A1) in view of Chen et al. (US 2012/0250520 A1, hereinafter “Chen”).
As to claim 21:
Kazmi discloses a method (“a method of operating a user equipment (UE)”; [0023]), comprising: 
receiving, by a terminal device, indication information transmitted by a network device, wherein the indication information comprises a timing adjustment parameter (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node”; [0058]; [0032] note: UE = terminal device, network node = network device, common timing adjustment parameter value = indication information comprising a timing adjustment parameter), the timing adjustment parameter corresponds to a plurality of uplink carriers in a timing adjustment group (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]), the plurality of uplink carriers in the time adjustment group are of a same cell (“the multi-RAT communications network is a multi-RAT, multi-carrier communications network with the first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers. The common timing adjustment parameter value is used to coordinate a transmit timing of one or more of the first group of uplink carriers and of one or more of the second group of uplink carriers. In one example implementation, the common timing adjustment parameter value is used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station serving the cell area with a high degree of orthogonality”; Fig. 2; [0032]; [0009]), and when the terminal device sends an uplink signal on any uplink carrier of the plurality of uplink carriers, the terminal device uses the timing adjustment parameter to determine a transmit timing of the uplink signal (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]-[0059]; [0032]); and 
sending, by the terminal device, an uplink signal on at least one carrier of the plurality of uplink carriers in the timing adjustment group based on the indication information (“adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]-[0059] “The common timing adjustment parameter value may also be used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station”; [0024]; [0074]); and 
(“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; [0024]; [0058]; [0032]; [0013]).
	Kazmi does not explicitly disclose a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device is equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device.
	However, Chen discloses a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device is equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device (“For uplink (UL) synchronization between a UE and its base station with respect to each component carrier (CC), the UE receives an UL timing advance from the eNB, which compensates for the propagation delay between the eNB and the UE. For multiple configured CCs, some CCs may share the same timing advance with some offset tolerance, while other CCs must have their own timing advance when the offset becomes non-negligible. As a result, multiple timing advance groups are required such that different timing advance values are applied to different CCs to avoid inter-symbol interference. One timing advance group (TA group) refers to a group of DL/UL CCs having the same or similar UL timing advance value. The UE could derive DL timing from any of the DL CCs, and use the same UL timing (e.g., by adding the timing advance value to the DL timing) for all the UL transmission. Depending on the offset tolerance, a timing group might include CCs that share a common controlling site, or only of CCs whose antennas are collocated”; [0028]; RACH (random access channel) signals; [0037]-[0038] note: DL timing from any of the DL CCs = downlink signal on the first downlink carrier from the network device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Kazmi’s system/method as it would allow a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device to be equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to manage timing advance groups, for maintaining TA timers, and for performing UL synchronization via timing reference signals over different CCs, thereby improve on signal transmission (Chen; [0007]).
As to claim 25:
Kazmi discloses a method (“a method in a multiple radio access technology (multi-RAT) communications network”; [0030]), comprising: 
determining, by a network device, indication information, wherein the indication information comprises a timing adjustment parameter (“The network node estimates a common uplink timing adjustment”; [0071]; [0056]-[0059] note: network node = network device, common uplink timing adjustment parameter value = indication information comprises a timing adjustment parameter), the timing adjustment parameter is determined by the network device for a terminal device to use to determine transmit timings of uplink carriers of a plurality of uplink carriers in a timing adjustment group (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]), and the plurality of uplink carriers in the time adjustment group are of a same cell (“the multi-RAT communications network is a multi-RAT, multi-carrier communications network with the first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers. The common timing adjustment parameter value is used to coordinate a transmit timing of one or more of the first group of uplink carriers and of one or more of the second group of uplink carriers. In one example implementation, the common timing adjustment parameter value is used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station serving the cell area with a high degree of orthogonality”; Fig. 2; [0032]; [0009]); and 
transmitting, by the network device, the indication information to the terminal device (“The network node provides either directly or via another node(s) at least the common timing adjustment parameter value, as well as one or more other parameter values or signals if desired, so that this information is transmitted to the UE”; [0071]; [0058]), and 
wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; [0024]; [0058]; [0032]; [0013]).
Kazmi does not explicitly disclose a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time 
	However, Chen discloses a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time allocated for the network device to send a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for the network device to send the downlink signal on the first downlink carrier (“For uplink (UL) synchronization between a UE and its base station with respect to each component carrier (CC), the UE receives an UL timing advance from the eNB, which compensates for the propagation delay between the eNB and the UE. For multiple configured CCs, some CCs may share the same timing advance with some offset tolerance, while other CCs must have their own timing advance when the offset becomes non-negligible. As a result, multiple timing advance groups are required such that different timing advance values are applied to different CCs to avoid inter-symbol interference. One timing advance group (TA group) refers to a group of DL/UL CCs having the same or similar UL timing advance value. The UE could derive DL timing from any of the DL CCs, and use the same UL timing (e.g., by adding the timing advance value to the DL timing) for all the UL transmission. Depending on the offset tolerance, a timing group might include CCs that share a common controlling site, or only of CCs whose antennas are collocated”; [0028]; RACH (random access channel) signals; [0037]-[0038] note: DL timing from any of the DL CCs = downlink signal on the first downlink carrier from the network device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Kazmi’s system/method as it would allow a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time allocated for the network device to send a downlink signal on a first downlink carrier to be equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for the network device to send the downlink signal on the first downlink carrier.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to manage timing advance groups, for maintaining TA timers, and for performing UL synchronization via timing reference signals over different CCs, thereby improve on signal transmission (Chen; [0007]).
As to claim 29: 
Kazmi discloses an apparatus (user equipment (UE); Fig. 11; [0074]), comprising: 
a transceiver (radio circuitry 124 for making and receiving multi-RAT radio communications; Fig. 11; [0074]), configured to receive indication information transmitted by a network device, wherein the indication information comprises a timing adjustment parameter (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node”; [0058]; [0032] note: UE = terminal device, network node = network device, common timing adjustment parameter value = indication information comprising a timing adjustment parameter), the timing adjustment parameter corresponds to a plurality of uplink carriers in a (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]), and the plurality of uplink carriers in the time adjustment group are of a same cell (“the multi-RAT communications network is a multi-RAT, multi-carrier communications network with the first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers. The common timing adjustment parameter value is used to coordinate a transmit timing of one or more of the first group of uplink carriers and of one or more of the second group of uplink carriers. In one example implementation, the common timing adjustment parameter value is used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station serving the cell area with a high degree of orthogonality”; Fig. 2; [0032]; [0009]), and when the apparatus sends an uplink signal on any uplink carrier of the plurality of uplink carriers, the apparatus uses the timing adjustment parameter to determine a transmit timing of the uplink signal (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]-[0059]; [0032]); and 
a processor (data processor 122 and timing unit 128; Fig. 11; [0074]), configured to determine the timing adjustment parameter based on the indication information (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]; [0074]), and 
wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; [0024]; [0058]; [0032]; [0013]).  
Kazmi does not explicitly disclose a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device is equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device.
	However, Chen discloses a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device is equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device (“For uplink (UL) synchronization between a UE and its base station with respect to each component carrier (CC), the UE receives an UL timing advance from the eNB, which compensates for the propagation delay between the eNB and the UE. For multiple configured CCs, some CCs may share the same timing advance with some offset tolerance, while other CCs must have their own timing advance when the offset becomes non-negligible. As a result, multiple timing advance groups are required such that different timing advance values are applied to different CCs to avoid inter-symbol interference. One timing advance group (TA group) refers to a group of DL/UL CCs having the same or similar UL timing advance value. The UE could derive DL timing from any of the DL CCs, and use the same UL timing (e.g., by adding the timing advance value to the DL timing) for all the UL transmission. Depending on the offset tolerance, a timing group might include CCs that share a common controlling site, or only of CCs whose antennas are collocated”; [0028]; RACH (random access channel) signals; [0037]-[0038] note: DL timing from any of the DL CCs = downlink signal on the first downlink carrier from the network device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Kazmi’s system/method as it would allow a first timing offset between a first time allocated for transmitting a random access signal on the first uplink carrier and a third time allocated for receiving a downlink signal on a first downlink carrier from the network device to be equal to a second timing offset between a second time allocated for transmitting a random access signal on the second uplink carrier and the third time allocated for receiving the downlink signal on the first downlink carrier from the network device.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to manage timing advance groups, for maintaining TA timers, and for performing UL synchronization via timing reference signals over different CCs, thereby improve on signal transmission (Chen; [0007]).
As to claim 33: 
Kazmi discloses an apparatus (network node; Fig. 10; [0073]), comprising: 
a processor (data processor 102; Fig. 10), configured to determine indication information, wherein the indication information comprises a timing adjustment parameter (“The network node estimates a common uplink timing adjustment”; [0071]; [0056]-[0059] note: network node = network device, common uplink timing adjustment parameter value = indication information comprises a timing adjustment parameter), the timing adjustment parameter is determined by the apparatus for a terminal device to use to determine transmit timings of uplink carriers of a plurality of uplink carriers in a timing adjustment group (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]), and the plurality of uplink carriers in the time adjustment group are of a same cell (“the multi-RAT communications network is a multi-RAT, multi-carrier communications network with the first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers. The common timing adjustment parameter value is used to coordinate a transmit timing of one or more of the first group of uplink carriers and of one or more of the second group of uplink carriers. In one example implementation, the common timing adjustment parameter value is used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station serving the cell area with a high degree of orthogonality”; Fig. 2; [0032]; [0009]); and 
a transceiver (radio circuitry 104; Fig. 10), configured to transmit the indication information to the terminal device (“The network node provides either directly or via another node(s) at least the common timing adjustment parameter value, as well as one or more other parameter values or signals if desired, so that this information is transmitted to the UE”; [0071]; [0058]), and 
(“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; [0024]; [0058]; [0032]; [0013]).
	Kazmi does not explicitly disclose a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time allocated for the apparatus to send a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for the apparatus to send the downlink signal on the first downlink carrier.
	However, Chen discloses a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time allocated for the apparatus to send a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for the apparatus to send the downlink signal on the first downlink carrier (“For uplink (UL) synchronization between a UE and its base station with respect to each component carrier (CC), the UE receives an UL timing advance from the eNB, which compensates for the propagation delay between the eNB and the UE. For multiple configured CCs, some CCs may share the same timing advance with some offset tolerance, while other CCs must have their own timing advance when the offset becomes non-negligible. As a result, multiple timing advance groups are required such that different timing advance values are applied to different CCs to avoid inter-symbol interference. One timing advance group (TA group) refers to a group of DL/UL CCs having the same or similar UL timing advance value. The UE could derive DL timing from any of the DL CCs, and use the same UL timing (e.g., by adding the timing advance value to the DL timing) for all the UL transmission. Depending on the offset tolerance, a timing group might include CCs that share a common controlling site, or only of CCs whose antennas are collocated”; [0028]; RACH (random access channel) signals; [0037]-[0038] note: DL timing from any of the DL CCs = downlink signal on the first downlink carrier from the network device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Kazmi’s system/method as it would allow a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third time allocated for the apparatus to send a downlink signal on a first downlink carrier to be equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for the apparatus to send the downlink signal on the first downlink carrier.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to manage timing advance groups, for maintaining TA timers, and for performing UL synchronization via timing reference signals over different CCs, thereby improve on signal transmission (Chen; [0007]).
As to claim 37: 
Kazmi discloses a non-transitory computer-readable medium having processor-executable instructions stored thereon, the processor-executable instructions including instructions for (“computer readable medium and so executed by a computer or processor”; [0053]-[0054]; [0074]): 
receiving indication information transmitted by a network device, wherein the indication information comprises a timing adjustment parameter (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node”; [0058]; [0032] note: UE = terminal device, network node = network device, common timing adjustment parameter value = indication information comprising a timing adjustment parameter), the timing adjustment parameter corresponds to a plurality of uplink carriers in a timing adjustment group (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]), and the plurality of uplink carriers in the time adjustment group are of a same cell (“the multi-RAT communications network is a multi-RAT, multi-carrier communications network with the first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers. The common timing adjustment parameter value is used to coordinate a transmit timing of one or more of the first group of uplink carriers and of one or more of the second group of uplink carriers. In one example implementation, the common timing adjustment parameter value is used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station serving the cell area with a high degree of orthogonality”; Fig. 2; [0032]; [0009]), and when a terminal sends an uplink signal on any uplink carrier of the plurality of uplink carriers, the terminal uses the timing adjustment parameter to determine a transmit timing of the uplink signal (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]-[0059]; [0032]); and 
(“adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]-[0059] “The common timing adjustment parameter value may also be used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station”; [0024]; [0074]): and 
HW 85617514US07Page 6 of 12wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; [0024]; [0058]; [0032]; [0013]).
Kazmi does not explicitly disclose a first timing offset between a first time allocated for the terminal to transmit a random access signal on the first uplink carrier and a third time allocated for transmitting a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal to transmit a random access signal on the second uplink carrier and the third time allocated for transmitting the downlink signal on the first downlink carrier.
	However, Chen discloses a first timing offset between a first time allocated for the terminal to transmit a random access signal on the first uplink carrier and a third time allocated for transmitting a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal to transmit a random access signal on the second uplink carrier and the third time allocated for transmitting the downlink signal on the first downlink carrier (“For uplink (UL) synchronization between a UE and its base station with respect to each component carrier (CC), the UE receives an UL timing advance from the eNB, which compensates for the propagation delay between the eNB and the UE. For multiple configured CCs, some CCs may share the same timing advance with some offset tolerance, while other CCs must have their own timing advance when the offset becomes non-negligible. As a result, multiple timing advance groups are required such that different timing advance values are applied to different CCs to avoid inter-symbol interference. One timing advance group (TA group) refers to a group of DL/UL CCs having the same or similar UL timing advance value. The UE could derive DL timing from any of the DL CCs, and use the same UL timing (e.g., by adding the timing advance value to the DL timing) for all the UL transmission. Depending on the offset tolerance, a timing group might include CCs that share a common controlling site, or only of CCs whose antennas are collocated”; [0028]; RACH (random access channel) signals; [0037]-[0038] note: DL timing from any of the DL CCs = downlink signal on the first downlink carrier from the network device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Kazmi’s system/method as it would allow a first timing offset between a first time allocated for the terminal to transmit a random access signal on the first uplink carrier and a third time allocated for transmitting a downlink signal on a first downlink carrier to be equal to a second timing offset between a second time allocated for the terminal to transmit a random access signal on the second uplink carrier and the third time allocated for transmitting the downlink signal on the first downlink carrier.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to manage timing advance groups, for maintaining TA timers, and for performing UL synchronization via timing reference signals over different CCs, thereby improve on signal transmission (Chen; [0007]).
As to claim 39: 
(“computer readable medium and so executed by a computer or processor”; [0053]-[0054]; [0073]): 
determining indication information, wherein the indication information comprises a timing adjustment parameter (“The network node estimates a common uplink timing adjustment”; [0071]; [0056]-[0059] note: network node = network device, common uplink timing adjustment parameter value = indication information comprises a timing adjustment parameter), the timing adjustment parameter is determined for a terminal device to use to determine transmit timings of uplink carriers of a plurality of uplink carriers in a timing adjustment group (“The UE operating in a multi-RAT carrier aggregation mode receives the common timing adjustment parameter value from the second network node or directly from the first network node, and based thereon, adjusts the transmit timing of the uplink carriers belonging to the multiple RATs”; [0058]; [0032]), and the plurality of uplink carriers in the time adjustment group are in a same cell  (“the multi-RAT communications network is a multi-RAT, multi-carrier communications network with the first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers. The common timing adjustment parameter value is used to coordinate a transmit timing of one or more of the first group of uplink carriers and of one or more of the second group of uplink carriers. In one example implementation, the common timing adjustment parameter value is used to ensure that signals transmitted from UEs in a cell area are approximately simultaneously received by a base station serving the cell area with a high degree of orthogonality”; Fig. 2; [0032]; [0009]); and 
(“The network node provides either directly or via another node(s) at least the common timing adjustment parameter value, as well as one or more other parameter values or signals if desired, so that this information is transmitted to the UE”; [0071]; [0058]); and wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“first RAT having a first group of uplink carriers and the second RAT having a second group of uplink carriers”; [0024]; [0058]; [0032]; [0013]).
	Kazmi does not explicitly disclose a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third HW 85617514US07Page 7 of 12time allocated for transmitting a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for transmitting the downlink signal on the first downlink carrier.
However, Chen discloses a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third HW 85617514US07Page 7 of 12time allocated for transmitting a downlink signal on a first downlink carrier is equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for transmitting the downlink signal on the first downlink carrier (“For uplink (UL) synchronization between a UE and its base station with respect to each component carrier (CC), the UE receives an UL timing advance from the eNB, which compensates for the propagation delay between the eNB and the UE. For multiple configured CCs, some CCs may share the same timing advance with some offset tolerance, while other CCs must have their own timing advance when the offset becomes non-negligible. As a result, multiple timing advance groups are required such that different timing advance values are applied to different CCs to avoid inter-symbol interference. One timing advance group (TA group) refers to a group of DL/UL CCs having the same or similar UL timing advance value. The UE could derive DL timing from any of the DL CCs, and use the same UL timing (e.g., by adding the timing advance value to the DL timing) for all the UL transmission. Depending on the offset tolerance, a timing group might include CCs that share a common controlling site, or only of CCs whose antennas are collocated”; [0028]; RACH (random access channel) signals; [0037]-[0038] note: DL timing from any of the DL CCs = downlink signal on the first downlink carrier from the network device).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen into Kazmi’s system/method as it would allow a first timing offset between a first time allocated for the terminal device to transmit a random access signal on the first uplink carrier and a third HW 85617514US07Page 7 of 12time allocated for transmitting a downlink signal on a first downlink carrier to be equal to a second timing offset between a second time allocated for the terminal device to transmit a random access signal on the second uplink carrier and the third time allocated for transmitting the downlink signal on the first downlink carrier.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to manage timing advance groups, for maintaining TA timers, and for performing UL synchronization via timing reference signals over different CCs, thereby improve on signal transmission (Chen; [0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 23, 27, 31, 35, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2012/0120821 A1) in view of Chen (US 2012/0250520 A1) and further in view of Islam et al. (US 2019/0141697 A1, hereinafter “Islam”).
As to claim 23:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose wherein subcarrier spacings corresponding to the uplink carriers of the plurality of uplink carriers in the timing adjustment group have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  
	However Islam discloses wherein subcarrier spacings corresponding to the uplink carriers of the plurality of uplink carriers in the timing adjustment group have different values (“The one or more uplink carriers are associated with a same timing advance group (TAG). In one aspect, the one or more uplink carriers may include a PUL carrier (e.g., non-SUL carrier) and SUL carrier. The PUL carrier and SUL carrier may have different numerologies (e.g., with different subcarrier spacings, different cyclic prefixes, etc.)”; [0078]), and a timing adjustment (see [0073]-[0075]; [0100]-[0102]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam into the combined system/method of Kazmi and Chen as it would allow subcarrier spacings corresponding to the uplink carriers of the plurality of uplink carriers in the timing adjustment group to have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter to be a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.   Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve communications between access points and stations in a wireless network (Islam; [0007]).
As to claim 27:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  
	However, Islam discloses wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values (“The one or more uplink carriers are associated with a same timing advance group (TAG). In one aspect, the one or more uplink carriers may include a PUL carrier (e.g., non-SUL carrier) and SUL carrier. The PUL carrier and SUL carrier may have different numerologies (e.g., with different subcarrier spacings, different cyclic prefixes, etc.)”; [0078]), and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers (see [0073]-[0075]; [0100]-[0102]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam into the combined system/method of Kazmi and Chen as it would allow subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group to have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve communications between access points and stations in a wireless network (Islam; [0007]).
As to claim 31:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  
However, Islam discloses wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values (“The one or more uplink carriers are associated with a same timing advance group (TAG). In one aspect, the one or more uplink carriers may include a PUL carrier (e.g., non-SUL carrier) and SUL carrier. The PUL carrier and SUL carrier may have different numerologies (e.g., with different subcarrier spacings, different cyclic prefixes, etc.)”; [0078]), and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers (see [0073]-[0075]; [0100]-[0102]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam into the combined system/method of Kazmi and Chen as it would allow subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group to have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve communications between access points and stations in a wireless network (Islam; [0007]).
As to claim 35:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  
(“The one or more uplink carriers are associated with a same timing advance group (TAG). In one aspect, the one or more uplink carriers may include a PUL carrier (e.g., non-SUL carrier) and SUL carrier. The PUL carrier and SUL carrier may have different numerologies (e.g., with different subcarrier spacings, different cyclic prefixes, etc.)”; [0078]), and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers (see [0073]-[0075]; [0100]-[0102]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam into the combined system/method of Kazmi and Chen as it would allow subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group to have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve communications between access points and stations in a wireless network (Islam; [0007]).
As to claim 38:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity 
	However, Islam discloses wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values (“The one or more uplink carriers are associated with a same timing advance group (TAG). In one aspect, the one or more uplink carriers may include a PUL carrier (e.g., non-SUL carrier) and SUL carrier. The PUL carrier and SUL carrier may have different numerologies (e.g., with different subcarrier spacings, different cyclic prefixes, etc.)”; [0078]), and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers (see [0073]-[0075]; [0100]-[0102]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam into the combined system/method of Kazmi and Chen as it would allow subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group to have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve communications between access points and stations in a wireless network (Islam; [0007]).
As to claim 40:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose wherein subcarrier spacings corresponding to the plurality of 
	However, Islam discloses wherein subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group have different values (“The one or more uplink carriers are associated with a same timing advance group (TAG). In one aspect, the one or more uplink carriers may include a PUL carrier (e.g., non-SUL carrier) and SUL carrier. The PUL carrier and SUL carrier may have different numerologies (e.g., with different subcarrier spacings, different cyclic prefixes, etc.)”; [0078]), and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers (see [0073]-[0075]; [0100]-[0102]).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam into the combined system/method of Kazmi and Chen as it would allow subcarrier spacings corresponding to the plurality of uplink carriers in the timing adjustment group to have different values, and a timing adjustment granularity corresponding to the timing adjustment parameter is a timing adjustment granularity corresponding to an uplink carrier having a largest subcarrier spacing in the plurality of uplink carriers.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve communications between access points and stations in a wireless network (Islam; [0007]).

Claims 24, 28, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2012/0120821 A1) in view of Chen (US 2012/0250520 A1) and further in view of Xu et al. (US 2020/0267668 A1, hereinafter “Xu”).
As to claim 24:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier. 
However, Xu discloses wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“the first carrier and the second carrier”; [0020]-[0029]), the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier (“The first carrier is a dedicated carrier, and the second carrier is a supplementary uplink frequency (SUL). The dedicated carrier refers to an uplink carrier having a paired downlink carrier… For a time division duplex ( TDD) carrier, the frequencies of the uplink carrier and the downlink carrier are the same, that is, the uplink carrier and the downlink carrier are the same carriers”; [0026]-[0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into the combined system/method of Kazmi and Chen as it would allow the first uplink carrier to be a time division duplex (TDD) carrier, and the second uplink carrier to be a supplementary uplink (SUL) carrier.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve power allocation when a UE is deployed on multiple carriers (Xu; [0005]; [0023]).
As to claim 28:

However, Xu discloses wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“the first carrier and the second carrier”; [0020]-[0029]), the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier (“The first carrier is a dedicated carrier, and the second carrier is a supplementary uplink frequency (SUL). The dedicated carrier refers to an uplink carrier having a paired downlink carrier… For a time division duplex ( TDD) carrier, the frequencies of the uplink carrier and the downlink carrier are the same, that is, the uplink carrier and the downlink carrier are the same carriers”; [0026]-[0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into the combined system/method of Kazmi and Chen as it would allow the first uplink carrier to be a time division duplex (TDD) carrier, and the second uplink carrier to be a supplementary uplink (SUL) carrier.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve power allocation when a UE is deployed on multiple carriers (Xu; [0005]; [0023]).
As to claim 32:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier. 
(“the first carrier and the second carrier”; [0020]-[0029]), the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier (“The first carrier is a dedicated carrier, and the second carrier is a supplementary uplink frequency (SUL). The dedicated carrier refers to an uplink carrier having a paired downlink carrier… For a time division duplex ( TDD) carrier, the frequencies of the uplink carrier and the downlink carrier are the same, that is, the uplink carrier and the downlink carrier are the same carriers”; [0026]-[0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into the combined system/method of Kazmi and Chen as it would allow the first uplink carrier to be a time division duplex (TDD) carrier, and the second uplink carrier to be a supplementary uplink (SUL) carrier.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve power allocation when a UE is deployed on multiple carriers (Xu; [0005]; [0023]).
As to claim 36:
The combined system/method of Kazmi and Chen discloses the invention set forth above, but does not explicitly disclose the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier. 
However, Xu discloses wherein the plurality of uplink carriers of the timing adjustment group includes a first uplink carrier and a second uplink carrier (“the first carrier and the second carrier”; [0020]-[0029]), the first uplink carrier is a time division duplex (TDD) carrier, and the second uplink carrier is a supplementary uplink (SUL) carrier (“The first carrier is a dedicated carrier, and the second carrier is a supplementary uplink frequency (SUL). The dedicated carrier refers to an uplink carrier having a paired downlink carrier… For a time division duplex ( TDD) carrier, the frequencies of the uplink carrier and the downlink carrier are the same, that is, the uplink carrier and the downlink carrier are the same carriers”; [0026]-[0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Xu into the combined system/method of Kazmi and Chen as it would allow the first uplink carrier to be a time division duplex (TDD) carrier, and the second uplink carrier to be a supplementary uplink (SUL) carrier.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to improve power allocation when a UE is deployed on multiple carriers (Xu; [0005]; [0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476